Citation Nr: 0014018	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  98-13 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Entitlement to a compensable evaluation for retropatellar 
pain syndrome, right knee.

Entitlement to a compensable evaluation for retropatellar 
pain syndrome, left knee.  

Entitlement to service connection for arthritis of the hands, 
bilateral.

Entitlement to service connection for Wolff-Parkinson-White 
syndrome with Prinzmetal angina.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel

INTRODUCTION

The appellant's DD Form 214 indicates that he had active duty 
service from August 1993 to August 1997, and 5 months of 
prior active duty service.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.


FINDINGS OF FACT

1.  The appellant's retropatellar pain syndrome is manifested 
by pain on use in the knees.

2.  The appellant does not have arthritis of the hands.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for retropatellar 
pain syndrome, right knee, have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59; Part 4, 
Diagnostic Codes 5260 (1999).

2.  The criteria for a 10 percent rating for retropatellar 
pain syndrome, left knee, have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59; Part 4, 
Diagnostic Codes 5260 (1999).

3.  The claim for service connection for arthritis of the 
hands is not well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

EVIDENCE

The appellant's service medical records indicate that in May 
1994, he was seen for right forearm and hand pain for the 
past 2 days.  He reportedly had a fall and caught himself 
with his right hand.  He reported a right forearm fracture 4-
5 years earlier.  X-rays of the forearm and hand were 
negative.  He was again seen in March 1995 for right hand 
pain after a pole fell on his hand.  X-rays showed no 
fracture.  The assessment was contusion.  In January 1997, he 
was seen for bilateral hand pain of 2 weeks duration.  The 
diagnosis was arthralgia of unknown etiology.  In May 1997, 
he was seen for complaints of pain, numbness, stiffness, and 
edema in both MCP and PIP joints.  X-rays showed sclerotic 
changes in the left wrist, but were otherwise normal in both 
MCP and PIP joints.  The diagnosis was history of bilateral 
hand fracture with complaints of joint pain.  A June 1997 
physical profile form indicates that he was placed on profile 
for arthritis of both hands.  A report of a medical 
assessment, dated in June 1997, indicates that he had a 
history of arthritis in both hands.

A report of a VA examination, dated in December 1997, 
indicates that the appellant reported pain in both knees, 
which becomes worse with standing, running, and at times, 
with arising from sleep in the mornings.  Walking is not bad 
unless it is prolonged.  He feels pain daily, and becomes 
worse with cold weather.  He also has pain in the MP and PIP 
joints of both hands.  He was reportedly told that he had 
osteoarthritis.  

Examination of the knees showed no tenderness, deformity, or 
edema.  Range of motion for the right knee was 0 degrees of 
extension and 148 degrees of flexion.  Range of motion in the 
left knee was 0 degrees of extension and 145 degrees of 
flexion.  The stability of both knees was normal.  The 
appellant's hands were also examined.  X-rays of both hands, 
wrists, and knees were normal.  The diagnoses included 
chronic pain in both knees of uncertain etiology; (2) chronic 
pain in both wrists of uncertain etiology; and (3) chronic 
pain in the metacarpophalangeal and proximal interphalangeal 
joints of both hands of uncertain etiology.  Functional loss 
due to pain in the knees was minimal.  

LAW AND ANALYSIS

I.  Retropatellar Pain Syndrome.

The appellant has presented a well-grounded claim for a 
disability evaluation for his service-connected disability 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  He 
was awarded service connection and noncompensable ratings for 
his bilateral knee condition by means of a June 1998 rating 
decision.  He has appealed that decision.  When a claimant is 
awarded service connection for a disability and subsequently 
appeals the RO's initial assignment of a rating for that 
disability the claim continues to be well grounded as long as 
the rating schedule provides for a higher rating and the 
claim remains open.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes (DC) identify 
the various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (1999).

In evaluating service connected disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. §  4.10 
(1999).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45 
(1999), which include pain, more motion than normal, less 
motion than normal, incoordination, weakness, and 
fatigability.  These regulations, and the prohibition against 
pyramiding in 38 C.F.R. § 4.14 (1999), do not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including flare-ups.  
DeLuca v. Brown, 8 Vet. App. 202, 206-08 (1995).  

The severity of the appellant's bilateral knee condition is 
ascertained by application of the criteria set forth under DC 
5257, 5260, 5261.  Under DC 5257, a 10 percent rating is 
assigned for recurrent subluxation or lateral instability 
when the disability is slight; a 20 percent rating is 
assigned when the disability is moderate; and a 30 percent 
rating is assigned when the disability is severe.

Under DC 5260, a compensable evaluation is assigned if there 
is limitation of flexion to 45 degrees or less.  Under DC 
5261, a compensable evaluation is assigned when there is 
limitation of extension to 10 degrees or more.  

In the case at hand, the Board finds that the appellant's 
bilateral knee condition does not meet the compensable rating 
requirements for limitation of motion given the ranges of 
motion reported during the December 1997 VA examination.  In 
addition, the evidence indicates that the stability of the 
knees was normal and recurrent subluxation has not been 
reported.  Accordingly, a compensable evaluation under the 
applicable rating codes is not warranted for either knee.  
The Board notes, however, that the appellant has some 
functional loss due to pain.  Therefore, a 10 percent 
evaluation may be assigned for each knee under the DeLuca 
principles.  The RO determined that service-connection was 
warranted.  Therefore, we must address the degree of the 
disability, not whether the grant was correct.  The RO has 
conceded the existence of periarticular pathology and the 
examiner has accepted that the veteran does have pain.  
Therefore, the minimum compensable evaluation is warranted 
for each joint.  38 C.F.R. § 4.59 (1999).

An evaluation in excess of 10 percent is not warranted.  
Because there is no evidence of instability or subluxation, 
the use of diagnostic code 5257 is not appropriate.  In order 
to warrant an evaluation in excess of 10 percent based on 
limitation of motion, there would have to be the actual or 
functional equivalent of limitation of extension to 15 
degrees or the actual or functional equivalent of limitation 
of flexion to 30 degrees.  The VA examination disclosed that 
there was no instability.  This tends to establish that there 
is an absence of more motion than normal.  The range of 
motion on the right was from 0 to 148 degrees and on the left 
from 0 to 145 degrees.  Therefore, motion was essentially 
normal and there was no indication that pain limited motion 
beyond that reported by the examiner.  There was no weakness 
and coordination was normal.  Most importantly, when 
examining the functional use of the knees, his gait was 
described as normal.  The Board has also considered the 
veteran's own statements.  However, his statements are not 
specific and do not provide any basis for the award of an 
evaluation in excess of 10 percent.  Based on the facts, the 
disorders are 10 percent disabling and no more.  To this 
extent, the preponderance of the evidence is against the 
claim and there is no doubt to be resolved.

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119 (1998).  The Board has 
continued the issue as entitlement to a rating.  The 
appellant is not prejudiced by this naming of the issue.  The 
Board has not dismissed any of the issues and the law and 
regulations governing the evaluation of disabilities is the 
same regardless of how the issue has been phrased.  It also 
appears that the Court has not provided a substitute name for 
the issue.  In reaching the determinations, the Board has 
considered whether staged ratings should be assigned.  We 
conclude that the condition addressed has not significantly 
changed and uniform rating is appropriate in this case.  

II.  Arthritis.

Service connection may be established for disability 
resulting from personal injury suffered or a disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1999).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999). In the case of any 
veteran who served for ninety days or more during a period of 
war, service connection for a chronic disease, to include 
arthritis, may be granted if manifested to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. §§ 
3.307, 3.309 (1999).  When, after consideration of all 
evidence and material of record in a case, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991).

A claimant has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  In order for a claim to be well-grounded, there must 
be: (1) medical evidence of a disability; (2) lay or medical 
evidence of incurrence or aggravation of a disease or injury 
in service; and (3) medical evidence of a nexus, or link, 
between the inservice disease or injury and the disability.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Alternatively, the second and third Caluza elements may be 
satisfied by evidence of continuity of symptomatology and 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488, 495 (1997) (Construing 
38 C.F.R. § 3.303(b)).  Also, in the case of a disease only, 
service connection may be established by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period, and (2) present disability from it.  Id.

The Board has considered the evidence of record and finds 
that the claim for service connection for arthritis of the 
hands is not well-grounded.  The Board notes that the 
appellant received treatment in service for injury and pain 
in his hands.  The Board also notes that in service, he was 
placed on profile for arthritis of his hands; although, 
service medical records indicate that x-rays did not show 
arthritis.  In any event, current medical records, which 
include x-rays, do not confirm the presence of arthritis.  
His only diagnosis at present is pain, which is not a 
disability for which service connection may be granted.  The 
statute requires the presence of a disability due to a 
disease or injury.  See Sanchez-Benitez v. West, 13 Vet. App. 
282 (1999).  As there is no current diagnosis of arthritis, 
the claim is found to be not well-grounded and must be 
denied.  

If the claim were well grounded based on the provisions of 
38 U.S.C.A. § 1101 (West 1991) pertaining to arthritis, the 
claim would be denied on the merits.  In service examiners 
entered notations of arthritis, which is a chronic disease by 
statute.  38 U.S.C.A. § 1101 (West 1991).  However, 38 C.F.R. 
§ 3.303(b) provides that when chronicity is not adequately 
supported, continuity is required to support the claim.  
Based on the varying notations and the absence of inservice 
X-ray examinations confirming the presence of arthritis, the 
Board concludes that chronicity was legitimately questioned.  
When additional examination was conducted, VA did not enter a 
diagnosis of arthritis and arthritis was not demonstrated on 
X-ray examination.  This determination is in accord with 
Brannon.  If appellant establishes that he suffered from a 
"chronic" condition that was incurred during his military 
service, any manifestation of it at a later date represents a 
service-connected disability for which service connection is 
due unless those manifestations are clearly attributable to 
intervening causes.  Brannon v. Derwinski, 1 Vet. App. 314, 
315 (1991).  Brannon still requires the existence of a 
current manifestation.  In this case, we have no competent 
evidence of a manifestation of arthritis.  Therefore, on a 
factual basis, current disability due to arthritis does not 
exist.  Similarly, in the absence of current disability, the 
provisions of 38 U.S.C.A. § 1154 (West 1991) do not assist 
the appellant.  Lastly, since the veteran is a layman, his 
assertion that he has arthritis is not competent. 


ORDER

Entitlement to a 10 percent rating for retropatellar pain 
syndrome, right knee, is granted, subject to the criteria 
which govern the payment of monetary awards.

Entitlement to a 10 percent rating for retropatellar pain 
syndrome, left knee, is granted, subject to the criteria 
which govern the payment of monetary awards.

Entitlement to service connection for arthritis of the hands, 
bilateral, is denied.


REMAND

The RO has denied the appellant's claim for service 
connection for Wolff-Parkinson-White syndrome with Prinzmetal 
angina on the basis that this is considered a congenital or 
developmental defect.  There is no medical support for this; 
therefore, the claim is being remanded for the RO to justify 
their finding.

Accordingly, this case is REMANDED for the following:

1.  The RO should take the necessary 
steps to obtain a medical opinion as to 
the nature of the appellant's disability.  
The examiner should review the medical 
evidence of record, to include the 
appellant's service medical records, and 
state whether the appellant's Wolff-
Parkinson-White syndrome with Prinzmetal 
angina is a developmental or congenital 
defect or whether it is considered a 
disease.   

2.  The RO should then readjudicate the 
claim on appeal.

If the benefit sought on appeal remains denied, the claim 
should be returned to the Board, following the usual 
appellate procedures.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 



